              Case 2:18-cr-00422-SMB Document 907 Filed 04/17/20 Page 1 of 10




11   Paul J. Cambria, Jr. (NY Bar No.1430909, admitted pro hac vice)
     Erin E. McCampbell (NY Bar No. 4480166, admitted pro hac vice)
22   LIPSITZ GREEN SCIME CAMBRIA LLP
33
     42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
44   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
55   pcambria@lglaw.com
66   emccampbell@lglaw.com
     Attorneys for Michael Lacey
77
     Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
88   Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
99   BIENERT | KATZMAN PC
     903 Calle Amanecer, Suite 350
10
10   San Clemente, California 92673
11   Telephone: (949) 369-3700
11
     Facsimile: (949)369-3701
12
12   tbienert@bienertkatzman.com
     wbernstein@bienartkatzman.com
13
13   Attorneys for James Larkin
14
14
15
15   Additional counsel listed on next page
16
16
17                              IN THE UNITED STATES DISTRICT COURT
17                                  FOR THE DISTRICT OF ARIZONA
18
18
19
19   United States of America,                      NO. CR-18-00422-PHX-SMB

20
20                            Plaintiff,            DEFENDANTS’ MOTION IN LIMINE
21
     vs.                                            TO PRECLUDE PRESENTATION OF
21                                                  CERTAIN EVIDENCE RELATED TO
22
22   Michael Lacey, et al.,                         OTHER CLASSIFIED WEBSITES,
                                                    MORALITY OF ADULT CLASSIFIED
23
23                       Defendants.                ADS, AND THIRD-PARTY OPINIONS
24                                                  ON LEGAL ISSUES
24
25
25                                                  (Oral argument requested)
26
26
27
27
28
28


               MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
            Case 2:18-cr-00422-SMB Document 907 Filed 04/17/20 Page 2 of 10



     Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
11
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
22   Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
33   DROOKS, LINCENBERG & RHOW PC
     1875 Century Park East, 23rd Floor
44
     Los Angeles, California 90067-2561
55   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
66   glincenberg@birdmarella.com
77   aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
88   Attorneys for John Brunst
99   Bruce Feder (AZ Bar No. 004832)
10
10   FEDER LAW OFFICE PA
     2930 E. Camelback Road, Suite 160
11
11   Phoenix, Arizona 85016
     Telephone: (602) 257-0135
12
12   bf@federlawpa.com
13
13   Attorney for Scott Spear

14
14   David Eisenberg (AZ Bar No. 017218)
     DAVID EISENBERG PLC
15
15
     3550 N. Central Ave., Suite 1155
16
16   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
17
17   Facsimile: (602) 314-6273
18
18
     david@deisenbergplc.com
     Attorney for Andrew Padilla
19
19
     Joy Malby Bertrand (AZ Bar No. 024181)
20
20   JOY BERTRAND ESQ LLC
21
21   P.O. Box 2734
     Scottsdale, Arizona 85252
22
22   Telephone: (602)374-5321
     Facsimile: (480)361-4694
23
23   joy.bertrand@gmail.com
24
24   Attorney for Joye Vaught

25
25

26
26

27
27

28
28
                                           ii
             MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 907 Filed 04/17/20 Page 3 of 10




 1                                               MOTION
 2          Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla,
 3   and Joye Vaught (“Defendants”), by and through their undersigned attorneys, move in limine
 4   for an order precluding the government from presenting certain irrelevant and prejudicial
 5   evidence that sheds no light on the crimes charged or Defendants’ conduct. This Motion is
 6   based on the following Memorandum of Points and Authorities, the Court’s file, and any
 7   evidence or argument presented at the hearing on this matter. Excludable delay under 18
 8   U.S.C. § 3161(h)(1) may occur as a result of this Motion or of an order based on this Motion.
 9                    MEMORANDUM OF POINTS AND AUTHORITIES
10          The government is estimating a twelve-week case-in-chief, in large part because it intends
11   to present large amounts of irrelevant and prejudicial testimony and evidence. Defendants
12   move in limine for an order precluding the government from presenting evidence or testimony
13   concerning: (1) the decision of a different classified advertising website to capitulate to political
14   pressure and stop accepting classified ads for “erotic services”; (2) the morality or ethics of
15   allowing website users to post classified ads for adult services, massages, or dating; and (3)
16   claims made by third-parties that operation of the Backpage website was “illegal.” This
17   evidence is not relevant to crimes charged or the conduct of the Defendants, and is unduly
18   prejudicial, is likely to confuse the jurors, and will cause delay in what the government already
19   estimates to be a 12-week trial just for its case-in-chief.
20                                      ARGUMENT
     I.     This Court should preclude the government from presenting irrelevant and
21          unduly prejudicial and misleading evidence.
22          “Evidence may not be admitted at trial unless it is relevant, as defined by Rule 401 of
23   the Federal Rules of Evidence.” United States v. Vallejo, 237 F.3d 1008, 1015 (9th Cir. 2001).
24   Evidence is relevant if it “has any tendency to make a fact more or less probable than it would
25   be without the evidence” and “the fact is of consequence in determining the action.” Fed. R.
26   Evid. 401. Evidence that does not establish an element of a crime charged is not relevant. See
27

28


            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 907 Filed 04/17/20 Page 4 of 10




 1   United States v. Ellis, 147 F.3d 1131, 1135-36 (9th Cir. 1998) (explaining that evidence offered
 2   to show intent and potential victim impact is not relevant when “neither intent nor potential
 3   victim impact were elements of the charge” (quotations omitted)).
 4          Even though relevant evidence is generally admissible, courts should “exclude evidence
 5   if its probative value is substantially outweighed by a danger of one or more of the following:
 6   unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
 7   needlessly presenting cumulative evidence.” Fed. R. Evid. 403. Evidence that does not go to
 8   establishing an element of a crime charged has “virtually no probative value.” Ellis, 147 F.3d
 9   at 1136; accord United States v. Gonzalez-Flores, 418 F.3d 1093, 1098 (9th Cir. 2005). Further,
10   “when evidence is minimally relevant, it is likely to be minimally probative as well. Moreover,
11   a decision regarding probative value must be influenced by the availability of other sources of
12   evidence on the point in question.” United States v. Wiggan, 700 F.3d 1204, 1213 (9th Cir. 2011)
13   (footnotes omitted).
14          “Unfair prejudice” refers to “the capacity of some concededly relevant evidence to lure
15   the factfinder into declaring guilt on a ground different from proof specific to the offense
16   charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997); Ellis, 147 F.3d at 1135
17   (recognizing that “unfair prejudice” refers to “an undue tendency to suggest decision on an
18   improper basis, commonly, though not necessarily, an emotional one or evidence designed to
19   elicit a response from the jurors that is not justified by the evidence” (quotations omitted)).
20          As the Ninth Circuit explained, “[w]here the evidence is of very slight (if any) probative
21   value, it’s an abuse of discretion to admit it if there’s even a modest likelihood of unfair
22   prejudice or a small risk of misleading the jury.” United States v. Hitt, 981 F.2d 422, 424 (9th
23   Cir. 1992). Courts must carefully engage in balancing under Rule 403 because it is reversible
24   error to admit evidence that “could have prejudiced [the defendant] unfairly.” United States v.
25   Gonzalez-Flores, 418 F.3d 1093, 1098 (9th Cir. 2005) (emphasis added). Consequently, where
26   evidence “very well could . . . trigger[] an emotional response from the jury members,” giving
27

28

                                                    2
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 907 Filed 04/17/20 Page 5 of 10




 1   rise to “at least a modest likelihood of unfair prejudice,” Rule 403 requires exclusion unless of
 2   the evidence is of substantial probative value. Id. at 1099.
 3          Finally, given that the government has estimated that its case-in-chief will take at least
 4   12 weeks, the Court should exclude any evidence which is not directly probative of the
 5   elements of the crimes with which Defendants are charged. This is exactly the kind of case
 6   where the Court should employ its authority under Rule 403 to preclude evidence that will
 7   waste time or cause undue delay.
 8
     II.    Craigslist.org’s decision to capitulate to political pressure and stop accepting
 9          classified ads for “erotic services” is not relevant, is unduly prejudicial, and is
            likely to confuse the jurors and cause undue delay.
10
            This Court should preclude presentation of evidence concerning the decision of a
11
     different internet classified website, namely, Craigslist.org, to stop accepting classified ads for
12
     “erotic services” in the face of a large political pressure campaign to do so. (See, e.g., Indict.
13
     (Doc. 230) ¶ 4.) Those actions of Craigslist are not relevant here – they do not tend to prove
14
     or disprove any elements of the charged offenses.              Defendants had no involvement
15
     whatsoever in Craigslist, and none is alleged.
16
            Further, the evidence will be unduly prejudicial, in that the presentation of such
17
     irrelevant evidence will likely lead the jury to conclude that it is only being told about Craigslist,
18
     and its decision to shut down its erotic services section, to “prove” that Defendants should
19
     have done the same with Backpage’s adult services section. There is no other reason that the
20
     government could possibly offer evidence of what a wholly unrelated company did.
21
            Moreover, the presentation of evidence related to Craigslist would engender a “trial
22
     within a trial” that would waste the jury’s time. Why Craigslist stopped accepting erotic
23
     services ads (it claimed government censorship at the time), what it knew in the years before
24
     it did so, what it knew when it did so, what Defendants knew about Craigslist when it did so,
25
     what Defendants knew about Craigslist’s decision, etc. are just some of the issues that would
26
     be raised if the government is allowed to present this evidence; and none of it tends to advance
27

28

                                                       3
             MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 907 Filed 04/17/20 Page 6 of 10




 1   the proof as to any element of any charged offenses. Such evidence would not only consume
 2   an inordinate amount of time and cause undue delay, and untold numbers of impeachment
 3   witnesses, but it would also confuse the jury as to the issues the jury must decide in this case.
 4   Additionally, it would unduly prejudice Defendants in that the jury may well conclude – as the
 5   government apparently hopes – that because Craigslist stopped accepting erotic services ads,
 6   it must have done so because it knew it was facilitating prostitution, meaning that Defendants,
 7   who refused to stop accepting adult services ads, must have known the same and continued
 8   to accept such ads to facilitate illegal conduct. Such inferences would be entirely unjustified,
 9   would be unduly prejudicial, and would create a yet another mini-trial to litigate. Evidence of
10   the pressure campaign against Craigslist with respect to its erotic services ads, and its
11   capitulation to that pressure campaign, should be precluded in their entirety.
12   III.   Evidence addressing the morality or ethics of accepting classified ads for adult
13          services, massages, or dating is not relevant, is unduly prejudicial, is likely to
            confuse the jurors, and will cause undue delay.
14
            The government apparently intends to present evidence and testimony indicating that
15
     various individuals and organizations asked Backpage to refuse to accept ads for adult services,
16
     and later to refuse to accept ads for dating, because those people found such ads, or the
17
     website, immoral or unethical. For example, such moral admonishments can be found in
18
     Government Exhibits 140 (a letter from the Auburn Seminary to Backpage, a true and correct
19
     copy of the exhibit is attached hereto as Ex. A), and 172 (an email exchange with a website
20
     user, a true and correct copy of which is attached hereto as Ex. B). Admonishments like these
21
     may make their way into other testimony and evidence as well unless the Court gives clear
22
     instructions in advance.
23
            The issue of whether accepting adult-oriented ads on Backpage was immoral or
24
     unethical is not relevant to the legal charges against the Defendants. The only issue is whether
25
     the Defendants engaged in the alleged criminal behavior. The fact that third parties may have
26
     told the Defendants or others associated with Backpage that in their view what Backpage was
27

28

                                                    4
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 907 Filed 04/17/20 Page 7 of 10




 1   doing was immoral or unethical does not tend to prove anything about any element of the
 2   charged offenses. Instead, it appeals to the emotions of jurors, is subjective, unduly prejudicial,
 3   and likely to confuse the jurors. It also wastes time during this already very lengthy trial. For
 4   these reasons, any such evidence should be precluded.
 5   IV.    Evidence that third parties claimed over time that the operation of Backpage
 6          was “illegal” is not relevant, is unduly prejudicial, and will cause undue delay.
            The government apparently intends to present various witnesses and documents
 7
     concerning statements made by various third parties to the effect that the operation of
 8
     Backpage was “illegal.” For just a few examples, these statements are found in Paragraphs
 9
     182 and 183 of the Indictment, and a non-exhaustive list of government Exhibits including
10
     such statements include: Government Exhibits 76 (a document entitled, “Notes to File,” a
11
     true and correct copy of which is attached hereto as Ex. C); 77 (an email from Government
12
     Witness E. Allen, a true and correct copy of which is attached hereto as Ex. D); 78 (an email
13
     from Government Witness E. Allen, a true and correct copy of which is attached hereto as
14
     Ex. E); 173 (an Email summarizing a conversation with Chase Bank, a true and correct copy
15
     of which is attached hereto as Ex. F); and 197 (an email from a payment processor, a true and
16
     correct copy of which is attached hereto as Ex. G).
17
            Such statements are not relevant and are unduly prejudicial. The fact that somebody
18
     other than a jury or a judge believed that the operation of Backpage was “illegal” does not
19
     tend to prove any of the elements of the charged offenses. That one of these third parties said
20
     it does not make it true until and unless the jury in this case says that what the Defendants
21
     were doing was illegal. Indeed, allowing the jury to hear that third-parties stated that
22
     Backpage’s operations were “illegal” usurps the role of the jury by expressing opinions on the
23
     ultimate issue before the jury. Such testimony from a lay witness is barred by Federal Rule of
24
     Evidence 701’s prohibition on lay witnesses testifying to specialized knowledge, and such
25
     testimony from an expert witness is barred by Federal Rule of Evidence 704’s prohibition on
26
     expert witnesses testifying to the ultimate issue. Fed. R. Evid. 701, 704. For these reasons
27

28

                                                     5
            MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
              Case 2:18-cr-00422-SMB Document 907 Filed 04/17/20 Page 8 of 10




 1   alone, such statements should be precluded. Additionally, admission of these statements
 2   would cause undue delay, as cross-examination of each witness would require an examination
 3   of what the witness actually knew about Backpage’s operations, the witnesses’ understanding
 4   of the law, a discussion of First Amendment law, a discussion of the Communications
 5   Decency Act, etc.
 6           The Court tells the jury what the law is and the jury applies it. Allowing the government
 7   to present testimony and exhibits that tell the jury what the law is, in a conclusory fashion that
 8   is adverse to Defendants, usurps both the Court’s and the jury’s respective roles. The Court
 9   should preclude such evidence.
10                                                CONCLUSION
11           For all these reasons, this Court should enter an order precluding the government from
12   presenting evidence concerning: (1) Craigslist capitulating to political pressure and refusing
13   to accept classified ads for erotic services; (2) the morality or ethics of accepting adult-oriented
14   ads on a classified ads site; and (3) claims made by third-party laypersons that operation of the
15   Backpage website was “illegal.”
16
             RESPECTFULLY SUBMITTED this 17th day of April, 2020,
17

18                                              Paul J. Cambria, Jr.
19                                              Erin E. McCampbell
                                                LIPSITZ GREEN SCIME CAMBRIA LLP
20
                                                By:     /s/ Paul J. Cambria, Jr.
21                                                      Paul J. Cambria, Jr.
22                                                      Attorneys for Michael Lacey

23

24
     Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (May 2018)
     § II (C) (3), Erin E. McCampbell hereby attests that all other signatories listed, and on whose behalf this filing
25   is submitted, concur in the filing’s content and have authorized its filing.
26

27

28

                                                            6
             MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
     Case 2:18-cr-00422-SMB Document 907 Filed 04/17/20 Page 9 of 10




 1
                           Thomas H. Bienert, Jr.
 2                         Whitney Z. Bernstein
                           BIENERT KATZMAN, PLC
 3

 4                         By:   /s/ Whitney Z. Bernstein
                                 Whitney Z. Bernstein
 5                               Attorneys for James Larkin
 6                         Gary S. Lincenberg
 7                         Ariel A. Neuman
                           Gopi K. Panchapakesan
 8                         BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                           DROOKS, LINCENBERG & RHOW, P.C.
 9

10                         By:   /s/ Ariel A. Neuman
                                 Ariel A. Neuman
11                               Attorneys for John Brunst
12

13                         Bruce Feder
                           FEDER LAW OFFICE, P.A.
14

15                         By:   /s/ Bruce Feder
                                 Bruce Feder
16                               Attorneys for Scott Spear
17

18                         David Eisenberg
                           DAVID EISENBERG, P.L.C.
19
                           By:   /s/ David Eisenberg
20
                                 David Eisenberg
21                               Attorneys for Andrew Padilla

22
                           Joy Bertrand
23
                           JOY BERTRAND, ESQ.
24
                           By:   /s/ Joy Bertrand
25                               Joy Bertrand
26
                                 Attorneys for Joye Vaught

27

28

                                    7
     MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
             Case 2:18-cr-00422-SMB Document 907 Filed 04/17/20 Page 10 of 10




 1   On April 17, 2020, a PDF version
 2   of this document was filed with
     Clerk of the Court using the CM/ECF
 3
     System for filing and for Transmittal
 4   Of a Notice of Electronic Filing to the
     Following CM/ECF registrants:
 5

 6   Kevin Rapp, kevin.rapp@usdoj.gov
 7   Reginald Jones, reginald.jones4@usdoj.gov
     Peter Kozinets, peter.kozinets@usdoj.gov
 8   John Kucera, john.kucera@usdoj.gov
 9   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               8
             MOTION IN LIMINE TO PRECLUDE PRESENTATION OF CERTAIN EVIDENCE
Case 2:18-cr-00422-SMB Document 907-1 Filed 04/17/20 Page 1 of 8
               Case 2:18-cr-00422-SMB Document 907-1 Filed 04/17/20 Page 2 of 8




           January 5, 2011

           Jim Larkin, Village Voice Media CEO and Board Chair
           Mike Lacey, Village Voice Media Editor-In-Chief
           Carl Ferrer, Vice President, Backpage.com
           Edward McNally, Legal Counsel & Law Enforcement Advisor to Village Voice Media and
           Backpage.com

           Dear Messrs. Larkin, Lacey, Ferrer, and McNally,

           Thank you again for taking the time to meet with representatives of Auburn's clergy
           coalition last month regarding the issue of child sex trafficking and Village Voice Media's
           website, Backpage.com.

           I want to personally commend each of you on behalf of the clergy coalition for coming
           to see us. We appreciated hearing your views and perspective on Village Voice's
           engagement with law enforcement on the matters at hand and support for legislation
           that would provide funding for services to help victims of sex trafficking. Your
           presentation and our review of your materials have provided a better sense of the
           positions of both the Village Voice and the clergy coalition. Please be assured that since
           we met last month, we have diligently reviewed the information that was provided in
           your legal counsel's letters and that you shared with us during your presentation. For
           our part, while we always have a willingness to meet, we think the immediate action of
           permanently shutting down Backpage's adult section is required.

           As has been publicly reported, you have heard concerns regarding the operation of
           Backpage.com from 51 of the nation's 56 attorneys general, mayors across the country,
           and over 50 leading anti-trafficking experts and organizations, among others and have
           received the same request from all - to shut down the adult section of the site.

           We are coming at this from a different perspective - not as lawyers, government
           officials, or NGOs, but as moral and religious leaders who have a calling and
           responsibility to protect our children.

           For us, fighting child sex trafficking is a moral imperative. As a Christian, for me
           personally, my commitment to this issue has a Biblical basis. I believe we are meant to
           care for the most vulnerable in our society and to protect all people's human dignity.
           This view is shared by our broad based clergy coalition, which is comprised of Christians,
           Muslims, Jews, Buddhists, Sikhs and Humanists.

           Child sex trafficking is not just an "issue" for us, but a matter of basic justice. We feel we
           need to give a voice to the voiceless, and we are taking action on behalf of human
           beings - our children. Our commitment is rooted in the belief that all children are our




CONFIDENTIAL                                                                                                BP-PSl-07 4934
                                               BP-AZGJ0007 4921
                                                                                                    DOJ-BP-0000052545
                  Case 2:18-cr-00422-SMB Document 907-1 Filed 04/17/20 Page 3 of 8




           children, that the person that appears in a Backpage ad could be any one of our
           daughters or sons.

           Interestingly, the text of the week of our meeting was from the Prophet Isaiah. It
           forecasts the coming of a Messiah who would be sent to "bring good news to the
           oppressed, to bind up the brokenhearted, to proclaim liberty to the captives, and
           release to the prisoners ... For I the Lord love justice, and I hate robbery and
           wrongdoing."

           This is the context out of which we as religious leaders are making our views known
           about child sex trafficking generally and what happens on Backpage.com more
           specifically.

           We believe we were and are being truthful when we say that these advertisements
           constitute a platform whereby boys and girls can be offered by others for commercial
           sex, even if it is without your expressed consent and against your clearly defined
           policies. As we have clarified previously, we do NOT believe and have not stated that
           Village Voice is intentionally and proactively endangering children. We take you at your
           word that your company is making considerable efforts to prevent sex trafficking. Your
           work to implement safeguards on Backpage.com and your engagement with law
           enforcement are evidence of that.

           However, the security enhancements you have implemented on your site - such as no
           nudity, stricter image content standards, ad monitoring, and investigating and reporting
           possible ads featuring minors to the National Center for Missing and Exploited Children
           - are insufficient.

           In fact, the terms of use on your website explicitly prohibit "posting any ad for products
                                                                                    1
           or services, use or sale of which is prohibited by any law or regulation" and a
           Backpage.com spokesperson has stated that Village Voice is focused on "preventing
                                                                               2
           those who are intent on misusing the site for illegal purposes" - but a cursory glance at
           Backpage.com reveals that paying customers are regularly posting ads that sell sex, an
           activity that is illegal in all but a few counties in the United States.

           Minors continue to be sold for sex by others posting advertisements on Backpage,
           including, most recently in Michigan where a 16-year old was sent on hundreds of sex
           dates by a woman who marketed her on Backpage, and also in Washington State, New
           York, and Tennessee. These are just the cases that made it into the news. That Village
           Voice representatives appeared not to be aware of two of these specific cases that we


           1
               http://newyork.backpage.com/on line/classifieds/Terms
           2
               http ://blog. backpage .com/2011/02/safety-a nd-secu rity-en ha ncements. html




CONFIDENTIAL                                                                                            BP-PSl-07 4935
                                                       BP-AZGJ0007 4922
                                                                                                 DOJ-BP-0000052546
               Case 2:18-cr-00422-SMB Document 907-1 Filed 04/17/20 Page 4 of 8




           cited in our meeting was surprising given your stated commitments. Those cases did not
           result in murder as unfortunately the one involving the two Detroit women who were
           found dead in the trunk of a burning car on Christmas Day did. But they could have.

           We are concerned that some Backpage advertisements, such as the ones that were used
           in the criminal activity of others in the aforementioned states, are examples of
           advertisements that were not initially declined for posting on the website - either
           because they were not caught by your company's safeguards or, at the point of sale, a
           different individual was sold for sex than was advertised.

           Even if advertisements are flagged by Backpage.com, it is possible that they were on line
           and active for a period of time during which the advertised potential minor could be
           sold, perhaps repeatedly, before law enforcement is alerted. Additionally, when law
           enforcement is alerted, it is not immediately clear that local police departments or vice
           divisions in the areas where advertisements are flagged have the resources to respond
           in a reasonable timeframe, make arrests, and rescue victims. Given that "Backpage.com
           reported to the National Center for Missing and Exploited Children (NCMEC) 1,595 cases
                                                                                    3
           of suspected use of juveniles in sex ads, as NCMEC has publicly stated," the sheer
           volume of cases likely means that there will continue to be incidents that slip through
           the cracks.

           We know that if you decide to shut down the adult section of Backpage.com that sex
           trafficking would not end in America - nor would it end entirely on Backpage.com itself.
           You stated in your presentation that when Craigslist shut down its adult section, pimps
           and johns began to employ other sections of the site to sell and buy sexual services,
           including from minors. Even so, when the adult section of the site was closed down, we
           believe a large volume of Craigslist's adult-oriented ads migrated to your website, based
                                                             4
           on an Advanced Interactive Media Group report entitled "Sex ads: Where the money
                                 5
           is" of Sept. 14, 2010. The same claim was made by Ernie Allen, President of the




           3
             NGO Letter to Village Voice Media, 12/2/2011
           http://www.scribd.com/doc/74493197/NGO-Letter-to-Village-Voice-Media-re-Backpage-com
           4
             We understand that your company disputes the accuracy of the AIM reports. We are not convinced by
           your conclusion, in part because we were not given any analysis demonstrating erroneous results. But
           perhaps, given that you dispute the accuracy of the data, it would be worthwhile for the public
           conversation on this issue for your company to publish its version of the market share that Backpage.com
           holds in the adult advertising industry as it compares to actual industry competitors like Craigslist,
           EroticReview, MyRedBook, CityVibe, and SipSap as well as the total annual revenue from Backpage.com's
           adult section. We do not agree that your company is in the same industry vertical as Google, Facebook,
           Twitter, and others, as those sites are largely free to use and compile content from many other sites,
           including your own.
           5
             http://aimgroup.com/files/2010/09/sex-ad-report-summa ry. pdf




CONFIDENTIAL                                                                                                          BP-PSl-07 4936
                                                   BP-AZGJ0007 4923
                                                                                                              DOJ-BP-000005254 7
                Case 2:18-cr-00422-SMB Document 907-1 Filed 04/17/20 Page 5 of 8




           National Council on Missing and Exploited Children, during questioning following his
                                                                                                   6
           congressional testimony on the issue of the sex trafficking of minors in March of 2011.

           We also realize it is going to take more than one or two Web sites doing the right thing
           to end sex trafficking in America. We will need a groundswell of support from
           businesses, non-profit organizations, government, and religious communities to protect
           our kids.

           We believe, based on case reports and related news accounts, that pimps and johns use
           Backpage's adult advertising in near anonymity, making it easier for them to sell and buy
           sex, including with minors. If you commit to taking a simple action - shutting down the
           adult section of your website - you would put up an important roadblock at the start of
           their efforts to find a venue to buy and sell sex and put a stop to a large venue for this
           activity, which the 51 Attorneys General have called an "accelerant" for the sex
                                  7
           trafficking of minors.

           While we acknowledge that trafficking remains a problem on other Web sites and print
                                                                                     8
           publications, that doesn't change the fact that Backpage remains a "hub" for this
           activity, or that your business earns considerable revenue from the adult section of your
                9
           site. The latter in particular we find morally objectionable.

           By continuing to operate Backpage.com's adult section, you are sending a message that
           a storied American brand like the Village Voice is thumbing its nose at basic moral
           precepts.

           For the above reasons, we are convinced that action by Village Voice Media - while no
           panacea - would have a real impact in the fight against child sex trafficking.

           Morally, the case is clear. If your company could do anything more to help stop the sex
           trafficking of minors, a heinous crime that robs girls and boys of their childhood and
           perhaps even their adulthood, it should be done immediately. Just because the problem
           is hard to solve doesn't mean that you are morally free to profit from a site, on which,
           despite your implementation of safety standards, children may be trafficked.

           There is very little moral wiggle room when one is aware of the real possibility that a
           terrible crime may occur, but decides to be satisfied with approaches that are revealed

           6
             March 2011 Congressional Briefing, Ernie Allen.
           http://www. m issi ngkid s. com/mi ssi ngki d s/ servl et/News Eve ntSe rvl et? Language Co u ntry=e n_US& Page Id =4
           522
           7
             Letter by National Association of Attorneys General to Backpage.com, August 31, 2011.
           http ://www.atg.wa.gov/u ploaded Files/Home/News/Press_ Releases/2011/NAAG _ Backpage _Signon _08-
           31-1 l_Fi na 1. pdf
           8
             Ibid.
           9
             http://articles. latimes. co m/2011/nov/28/ entertainment/la-et-village-voice-med ia-20111129




CONFIDENTIAL                                                                                                                       BP-PSl-07 4937
                                                        BP-AZGJ0007 4924
                                                                                                                           DOJ-BP-0000052548
                Case 2:18-cr-00422-SMB Document 907-1 Filed 04/17/20 Page 6 of 8




           to be unable to completely address the problem. And as you have yourself
           acknowledged in our meeting and in the past to others, "not every instance of [sex
                                                                      10
           trafficking] can be quickly and successfully interdicted."

           At the root of our efforts is questioning the morality of continuing to operate a part of
           your business where the cost of doing so is providing advertisements for people who
           may be involved in buying and selling of minors for sex, or for children and minors to
           self-advertise for sex, which Mr. Lacey claimed is a significant number of the
                      11
           situations. Whether it is true or not, it has no bearing on the case. Our moral
           responsibility is to prevent all child trafficking that results from advertisements on
           Backpage.com.

           As we have said previously, including in our meeting, we want your business to thrive.
           We admire the legacy of the Village Voice and progressive weeklies around the country,
           and value your mission to provide independent editorial content.

           But we believe - and cannot understand how this belief is objectionable to the Village
           Voice, as you made clear at our meeting - that a single child sold for sex, anywhere and
           under any circumstances, is one too many. We believe that any business that does not
           do everything it can to end~ child sex trafficking is committing the type of wrongdoing
           that the Prophet Isaiah was speaking of. This wrongdoing robs boys and girls of their
           childhoods and also their rights. As the Jewish tradition teaches, if you can save a single
                                                           12
           life, it is as if you have saved a whole world.

           We understand from the statements you made in our meeting that your company takes
           it as a given that a certain number of teens and children will be trafficked for sex - in
           spite of the safeguards you have put in place - by those who pay your Web site a fee,
           and that is unacceptable to us.

           The sex trafficking of minors generally and the use of your website by others to place
           advertisements are public matters and the public needs to be aware of them. As clergy,
           it is our responsibility to educate people on issues of pressing moral concern, this being
           one of them. We echo the views of 51 of the nation's 56 Attorneys General, many
           mayors, and over 50 anti-trafficking groups and experts in the fight against child sex


           10
             Backpage.com's letter to the National Association of Attorney Generals, August 31, 2011.
           http ://www.atg.wa.gov/u ploa ded Files/Another/News/BACKPAG E_ com%20R ESPONSE%20T0%20NAAG. P
           DF
           11
              It was particularly surprising to see Mr. Lacey suggest during our meeting that these circumstances
           involved underage kids self-prostituting themselves. The assertion provides no moral cover whatsoever
           for Village Voice's conduct.
           12
              Talmud, Sanhedrin 37a states: "for this reason was man created alone, to teach thee that whosoever
           destroys a single soul. .. Scripture imputes [guilt] to him as though he had destroyed a complete world;
           and whosoever preserves a single soul. .. scripture ascribes [merit] to him as though he had preserved a
           complete world."




CONFIDENTIAL                                                                                                          BP-PSl-07 4938
                                                    BP-AZGJ0007 4925
                                                                                                                DOJ-BP-0000052549
               Case 2:18-cr-00422-SMB Document 907-1 Filed 04/17/20 Page 7 of 8




           trafficking. We've mobilized over 475 clergy and over 80,000 citizens and counting who
           share our moral outrage at this status quo. This is the moral underpinning for our
           educational outreach to third parties affiliated with the Village Voice, including
           advertisers.

           We were pleased to read in the first formal communication to the clergy coalition of
           September 27 Mr. Ferrer's statement that "we share and respect your view that one
           child harmed by sex trafficking is one too many." Accordingly, we have been surprised
           to see Village Voice backpedal on that commitment in repeated statements by Mr.
           McNally and Mr. Lacey, and particularly to hear Mr. Lacey assert that the clergy's moral
           commitment to our children amounts to a simple "bumper sticker." This position seems
           to be at odds with Mr. Ferrer's statement and your previously stated position that
           "Village Voice supports the effort to halt human trafficking ... utterly and without
           qualification," according to a November 23 letter by Mr. McNally.

           Respectfully, religious leaders, and indeed people of faith or people of moral conviction,
           are called to imagine a world that may appear difficult to achieve, but must be strived
           for. We cannot be satisfied - ever - in a world where a single child is trafficked. Our
           moral imagination and our various faith traditions demand better, and we believe the
           public shares this view.

           One of my colleagues has a simple ethical test: Ask yourself how you would feel telling
           your family what happens on your Web site. What would your mother or your child say
           about the 15 and 16 year-olds in Memphis, Tennessee who were lured under the
           pretext of going to a water park but instead were sold for sex by pimps who placed ads
           on Backpage.com? And what would they say about the mentally handicapped high
           school student in Kent, Washington who was sold for sex because she wanted to receive
           a Thanksgiving meal? Or about the 13-year old in Brooklyn, New York who was beaten,
           advertised with photos on Backpage and forced into prostitution, and who, when she
           tried to escape, was tracked down and thrown down a flight of stairs?

           The aforementioned cases of minors being advertised on Backpage were not detected
           by Backpage's safeguard system prior to the advertisements appearing on the website,
           and as a result allowed those who prey on children to abuse them. This is what we are
           fighting to stop. Consider it this way - if you operated an airline or a company that
           produced jet engines, you would have no choice but to ground your planes if your
           current safeguards did not prevent life-threatening engine trouble or your repairs
           weren't sufficient to ensure a level of safety that the public would endorse. Sometimes
           voluntary and expensive standards just don't work to ensure an acceptable level of
           safety for the public.

           I imagine that a reversal by Village Voice at this stage is unlikely. I hope I am wrong.
           Doing the right thing is not easy, but we, and the broader community, would surely
           applaud you for shutting down the adult section of your site.




CONFIDENTIAL                                                                                              BP-PSl-07 4939
                                              BP-AZGJ0007 4926
                                                                                                      DOJ-BP-0000052550
               Case 2:18-cr-00422-SMB Document 907-1 Filed 04/17/20 Page 8 of 8




           If Village Voice Media takes the right action, we pledge to write to the public at large,
           including every organization, business, clergy member, and petition signer we have
           contacted, to alert them to the fact that Village Voice has reversed course and no longer
           will operate an adult section of its website where it is possible that the presence of ads
           of kids might lead to their sale for sex.

           It's not often that a company or individual is afforded an opportunity to do something
           really good in the world. But Village Voice has this power in its hands and the
           opportunity to do the right thing.

           Please seize this opportunity. During the start of this New Year, it would be an especially
           fitting time for such a decision.

           Sincerely,




           Rev. Dr. Katharine Henderson
           President
           Auburn Seminary




CONFIDENTIAL                                                                                             BP-PSl-07 4940
                                              BP-AZGJ0007 4927
                                                                                                 DOJ-BP-0000052551
Case 2:18-cr-00422-SMB Document 907-2 Filed 04/17/20 Page 1 of 4
                Case 2:18-cr-00422-SMB Document 907-2 Filed 04/17/20 Page 2 of 4
Message
From:         Carl Ferrer (carl.ferrer@backpage,coml
Sent:         8/27/2013 2:37:52 PM
To:           Jim Larkin parkinaz12@grnail.comj; scott.spear@cereusoroperties.corn;led Brunst
              [jed.brunst@cereusproperties,coml
Subject:      Latest emails


it looks like hip hop and scam artist Russell Simmons prepaid card is not working either: RushCard. I do not think it is
owned by chase. This is like Green Dot only on a much smaller scale.
So,the problem is continuing. We won't recommend RushCards.
I'm thinking this is a good solution:
1. Card declines
2. If your card was declined, try again for an alternative payment options.
3. They click "alternative payment" options. The payment page is for Ymas.com, the card data is pre-filled in and all they
have to do is hit submit.
4. The transaction is accepted and the transaction description says Ymas.com
I could do this now but I'm busy building EU regulation crap,

-carl

More complaints below:

On Tue, Aug27?.200at WI.AM,Monica I..110.ttStrIOnitrOornails.torli> wrote:.
HEYcan you tell Me what bank that00 guys work With tuz rush card no longer'let you paY.ohlkigfor..bp




Oh Tue, Aug 27, 2013 at 358 PM,AMAYA ANDERSEN <amaya.anderseri69@gmailcom> wrote:
I do thank you so much ;.dd find out of the problem... I will pass it on to you guys Rushcard no longer:allowi us pav
anything with Oackpage $o I did go out:and get another card elsewhere so I can continue pOsting:,...
Thanks a lot
Arnaya




jtilieweng168 <itilieweng168PYahoo,com>
1:55 PM (1 hour ago)

to me
Chase bank main office calls
Said
Their credit card do not want to pay for back page because some national issue going on
Ur listing some are no good

Start today
SO




                                                                                                  CA DOJ AGO 0000618916
                                                                                                        DOJ-BP-0004601510
                 Case 2:18-cr-00422-SMB Document 907-2 Filed 04/17/20 Page 3 of 4
Pis do not charge my card any more

I will use other card .not chase card to pay for
Tomorrow. If i still want to use ur hack page.thx




On rue; Aug 27, 2013: at:3;321PM, Marat Movsesyants <movs.esyants1972Pgrnaii.com> wrote:
Yes it is f*iase card




On Aug 27,2013;at 11:52 AM, Abc1232323 <44232.321@yatiop„.cona> wrote:

Yes,

On Aug 27, 2013,a 1135 AM,Support Backpage 4:support@backpaee.com> wrote:

Hi there,

Is the card yOb:pre using a Chase issued card?

Thanks,
-Rusty



On Tue, Aug 27, 2013 at 11:31 AM;<abo.1232323@yahoo com> wrote:
Email Addressf abc1232323@yahoo;com
Inquiry: Why cant I post an ad?
Metro Area: los angeles;ca
Ad Link: dating women-men

I tried to post an ad and it would not accept my mastercard. Today I also signed up for a new account of which i verified.
I have posted before       Why is this? My card is valid and gtiod, thankyoii




OnTue,.Aug:21, 2013 at 10:54 AM, t0 klavalderz164),       all.com>.wrote:
Email'Address.trosaida.valdera@gmail,corn
Inquiry: Why cant I post an ad?
Metro Area: bronx,fly
Adlinkslitn:dominicana mami

 have a chase visa card. .is declining my add im positive it have more than enough funds. Whatts wrong?? Please contact
me 3472799039




                                                                                                  CA DOJ AGO 0000618917
                                                                                                        DOJ-BP-0004601511
                Case 2:18-cr-00422-SMB Document 907-2 Filed 04/17/20 Page 4 of 4



On Mon, Aug 2:6,2013at 3:37 PM,<Debra42.32@li)ie:corn> wrote::
Email Address: Debra42,32@live.com
Inquiry: Other
Metro Area: phoenix,az

Haveyou.resolved the issue of Chase Bank not honoring payment.to youfor ethical reasons? This is a keyissuefOr me..
Purchasing a.."gift" Card to make payment is not only very inconvenient but cost an additional $4.0to.purchase it,:l have
left 4 messages with James 714757-8538 to make a payment over the phone to auto repost my #148 ad for August 28 at
9:00 a.m. He returned one call today and left a message. This ad needs to run on Wed.to keep my rotation. I have 5 ads
running every 3 days. Please have someone contact me asap. Thank you, Debra 480 395 7192




                                                                                                 CA DOJ AGO 0000618918
                                                                                                       DOJ-BP-0004601512
Case 2:18-cr-00422-SMB Document 907-3 Filed 04/17/20 Page 1 of 4
          Case 2:18-cr-00422-SMB Document 907-3 Filed 04/17/20 Page 2 of 4




0
                                                 Notes to File
                                      Telephone Call — November 30, 2010


          This afternoon, I had a confidential conference call lasting more than an hour with Jim
          Larkin, the CEO of Village Voice Media, Scott Spcier, their Executive Vice President,
          Carl Ferrer who runs Backpage.com for Village Voice, Steve Suskin, their in-house
          counsel, Hemu Nigam,their consultant and two ofHemu's staff.

          Mr. Larkin, the CEO,began by providing me with his history and the history ofhis
          company. He told me that he has been a newspaper man and a part ofthe company since
          1970, and that Village Voice was founded in 1955 by Norman Mailer. He mentioned that
          they have won Multiple Pulitzer Prizes and gradually expanded to operate weekly
          alternative newspapers in cities across the country.

          He said that Backpage was launched in 2004 due to a dramatic decline in classified
          advertising revenue for their newspapers(sounds like the newspaper business generally).
          In 2006 Village Voice merged with New Media ofPhoenix, Arizona. The resulting
          company, called Village Voice Media, now operates 14 newspapers (including Village
          Voice) and 20 websites. He indicated that adult ads are an integral part of their business
          and a primary source oftheir revenue.

          He indicated that they were inundated following the shut-down ofthe adult services
          section on Craigslist, and attributed much ofthe problem they are facing now with the
          shift ofthe Craigslist content and users. He indicated that they are committed to
          eradicating the trafficking ofchildren on their site, and are taking aggressive steps to
          make that happen. They want our help and guidance as they do that. He asked me for
          my views as to how they are doing and what else they need to do.

          I told him that

         (1) That I didn't believe that their problems originated with the Craigslist shutdown. I
          commented that from our point of view,prior to their recent actions, their site was a
          cesspool.

         (2) I asked them how ads posted in their escort section, which they did not suspend,
          that show nude women and girls with blatant, risque captions and text could be perceived
          by anybody as escort ads. I noted that these are blatant prostitution ads, and that
          prostitution is illegal in every state, whether the person in the ad is 16 or 26.

         (3) I said that I thought they were making some progress. I said that the fact that they
          have eliminated graphic pornography and nudity was a positive step, but I cautioned that
          pictures of kids in bikinis or negligee could still be prostitution ads, and could still entail
          child trafficking.

         (4)    I also said that we were encouraged that they had finally begun to make reports to




    CONFIDENTIAL MATERIALSPRODUCED PURSUANT                                                      NCMEC 000001
    TO 05-1647LETTER REQUEST FROM U.S. DOT


                                                                                                        D0J-BP-0004601662
      Case 2:18-cr-00422-SMB Document 907-3 Filed 04/17/20 Page 3 of 4




        NCMEC,and that we had now received 12 reports from them. They committed to work
        with us to expedite and expand the reporting process. However,they said that someone
        on our staff had told them that they could only make reports when they had clear and
        definitive evidence that the person in the ad was a child and was being prostituted against
        her will. I indicated that I didn't believe that, and that the purpose ofthe reporting
        process (or any reporting process) was to flag possible violations, in this case child
        prostitution, which could then be investigated. There is no requirement that they have
        incontrovertible evidence bcfore they report. I said that where there is suspicion, they
        should report.

       (5) I talked about the Craigslist process, about how NCMEC was a party to the
        Craigslist agreement with General Blumenthal and the AGs,that I was a primary
        defender of Craigslist for a year and a half, that we were impressed that they removed
        725,000 ads from their system, etc. However, I told them that ultimately we concluded
        that despite their best efforts, it wasn't working. I said,"that is your challenge and you
        don't have a year and a half." I indicated that their challenge was to make it clear
        through their efforts that they are committed to eradicating this problem, and that there
        must be proofofthe success oftheir efforts.

       (6) I indicated that NCMEC had found ten missing kids on their site this year through
        simply comparing images, and emphasized that we think there arc many more.

       (7) I said that even though it appeared to me that many of their ads are being toned
        down,it still appeared to me that there was evidence of blatant prostitution on their site,
                                                                                                                    0
        and that we are confident that many ofthem are kids.

      (8) I asked them why they hadn't adopted the same standards for ads on Backpage that
       they use in their newspapers. (Larkin is going to send me some copies of Village Voice
       and their other publications.) I mentioned that massage parlors are licensed and regulated
       in every community as are escort services. That doesn't mean that massage parlors aren't
       going to be used as covers for prostitution on occasion. However,in every city there is a
       regulatory system and local law enforcement can do something about it. Incidentally,
       Larkin said that they are thinking about the same approach. However, he stopped short
       of committing to use the same standards, and implied that they are looking for something
      "in-between." I told him that that wouldn't solve the problem.

        NOTE: It is clear to me that their problem is economic. They can't sell ads for their
        newspapers, their newspaper revenue is plummeting, they don't think they can survive
        without "adult" ads, and it is clear to me that they don't think they can survive ifthey
        limit their online ads to only the kinds ofads they are able to run in their newspapers.

       (9) I praised their cooperation with law enforcement investigations, but told them that
        wasn't enough. I told them that they need to be proactive and keep this stuff out oftheir
        system in the first place.




                                                                                                                    0
CONFIDENTIAL MATERIALSPRODUCED PURSUANT                                                      NCMEC 000002
TO 054647LETTER REQUEST FROM U.S. DOJ

                                                                                                      DOJ-BP-0004801683
         Case 2:18-cr-00422-SMB Document 907-3 Filed 04/17/20 Page 4 of 4




0


            Their responses:

           (1) They committed to me that they would root this problem out. Their CEO told me
            that they are making a major investment and will fix it. They reiterated that they are
            serious about it, are making progress and will make a lot more in the weeks ahead.

           (2) They indicated that they have some serious technology challenges, but are
            investing a lot of money and are fixing them.

           (3) They indicated that they want to help us. Carl Ferrer asked if we could provide
            them with MD5 hashes ofthe images ofour missing kids. He said that they would
            routinely run those hashes against photos in their database and help us identify more
            runaway or other missing kids who may be trafficked. He also thinks they can develop
            other tools to help. I told him that we are interested in exploring creative ways to do that.

           (4) Ferrer also asked for keyword lists and other tools we can provide so that they can
            more effectively search their site and identify illegal activity. I indicated that we would
            reach out to him on that, and also suggested that he speak with Bradley Myles ofthe
            Polaris Project.

           (5) They want us to convene a task force to work toward industry-wide solutions. I
            told them that was premature, and that we were concerned that such an effort might
0           provide "cover" for companies that are most troublesome. I also told them that they
            needed to make a lot more progress first, and that any such task force would need to be
            multi-faceted including law enforcement, NGOs,etc. and that the state AGs would have
            to be an integral part ofit and sign off on it.

           The mutual commitment was that this would be a confidential conversation, and that we
           would talk again. I was very candid and I think they were pretty candid, especially about
           their business challenges. This doesn't change anything regarding our broader strategies.
           We need to keep the pressure on.




    CONFIDENTfra MAMMALS PRODUCED PURSWINT                                                       NCMEC 000003
    TO 05-16-17LETTER REQUEST FROM US. DOJ

                                                                                                          nm-sp_nnnasn1Rn4
Case 2:18-cr-00422-SMB Document 907-4 Filed 04/17/20 Page 1 of 3
Case 2:18-cr-00422-SMB Document 907-4 Filed 04/17/20 Page 2 of 3
Case 2:18-cr-00422-SMB Document 907-4 Filed 04/17/20 Page 3 of 3
Case 2:18-cr-00422-SMB Document 907-5 Filed 04/17/20 Page 1 of 4
Case 2:18-cr-00422-SMB Document 907-5 Filed 04/17/20 Page 2 of 4
Case 2:18-cr-00422-SMB Document 907-5 Filed 04/17/20 Page 3 of 4
Case 2:18-cr-00422-SMB Document 907-5 Filed 04/17/20 Page 4 of 4
Case 2:18-cr-00422-SMB Document 907-6 Filed 04/17/20 Page 1 of 2
               Case 2:18-cr-00422-SMB Document 907-6 Filed 04/17/20 Page 2 of 2
Message
From:        Carl Ferrer [carl.ferrer@backpage.com]
Sent:        8/30/2013 5:12:52 PM
To:          Jim Larkin [larkinaz12@gmail.com]; Jed Brunst Ued.brunst@cereusproperties.com];
             scott.spear@cereusproperties.com
Subject:     Fwd: Chase Transactions on Backpage.com


I think our problem may get larger on Sunday, Sept 1. We are preparing to give users free ads if they complain
while we wait on directing transactions to another processor (that will take one week to go live with EMP and
another week to program a redirect based on chase bin)


         Forwarded message
From: Patrick Backpage <patrick@backpage.corn>
Date: Fri, Aug 30,2013 at 12:00 PM
Subject: Chase Transactions on Backpage.com
To: Carl Ferrer <carlferrer@backpage.com>, Dan Backpage <dan@backpage.com>


On payment page user will get the error:


Payment Status:

  . Declined

I called Chase and spoke to a representative about my card being declined on BP. The representative offered to
bring a fraud management rep in on a three way call to discuss the reason. I was put on hold and the rep came
back, apologized, said she wasn't going to put the fraud management rep on conference call, but she did talk
with them. They notified the rep that, "beginning this month,September, Chase was no longer accepting
transactions from Backpage.com,due to their involvement in human trafficking." I told her the ad was
for antiques for sale, and the rep apologized again, and repeated the above. I said thank you for your help
and ended the call.
Case 2:18-cr-00422-SMB Document 907-7 Filed 04/17/20 Page 1 of 7
                 Case 2:18-cr-00422-SMB Document 907-7 Filed 04/17/20 Page 2 of 7
Message
From:         Sarah Lord Isarah.lord@polipayments.coml
Sent:         5/1/2016 5:58:43 PM
To:           Carl Ferrer(carlferrer@backpage.comj
CC:           POLi Help Desk lbelpdesk@polipayments.cOMVcari posting solutions[carl@postsol.coml; stefanie parks
              [stefaniep@websitetechnologie&coml
Subject:      RE: ititt6571SiNj Re: Changing bank acceunts


tilai.o.rnuch for the.emaij:Cad.


May.1 stiggeit:ateleconfirenceto:discAtt4.:A.goork.th.rough2this?. When Would you be


In the meantime woutd you-olease:send through:details:of:your new:hanker:00ott a qatement.deatiy...show4ngthe
name of the account and trutrib:er for dur recort:W.:




From: Carl Ferrer frnailto:carl.ferrer@backpage.corril
Sent: Saturday, 30 April 2016 2:08 AM
To:Sarah Lord <sarah.lord@polipayments.com>
Cc: POLl Help Desk <helpdesk@polipayments.com>; carl posting solutions <carl@postsolcorn>; stefanie parks
<stefaniep@websitetechnologies.corn>
Subject: Re:[14657154M Re: Changing bank accounts



We really are just a classified site... all advertising, similar to Gumtree. The site was formerly owned by Fairfax(an
established Australian media company.
 am certain paying for employment or home improvement ads would not be a problem.


May I proposed the following:
We can remove Poll as a payment option in any category that could be a problem.
Please let me know which categories we need to remove Poll as an option.


-carl




On Fri, Apr 29, 2016 at 1:51 AM,Sarah Loitcsaraftiord@polipaynients.corn> wrote:

Hi cat



                                                                                                     CA DOJ AGO 0000866209
                                                                                                             DOJ-BP-0004601519
                   Case 2:18-cr-00422-SMB Document 907-7 Filed 04/17/20 Page 3 of 7


1:b•thljw.o.o.for•your patiO,rice.


yoorrectile;it'f§4.- proirrged A mik.w.plyqur. wehO:e; and tanfOrtma.tOy•w?? had to suspend your.account.



Our regttii0Of                                                           PaynfortipS,.

.   .
        our     t1ctd      dutrk,ativ.43!rtiing         illeg,
                                                             A   steittly forbildd0A,


          e     kw


                                             Adt




                                        Ot   At:45 00.40.




                                             itiega1:

                                       PEW*t.I.V•10:a0s.
                                             Porn.
                                        •TOertSri5.r.n
                                       An41.1.01•trO.0 •
                                         WiY:apQrti:




Peet me..know ittherewe-any.questions, We car= also organiise telmo.nfetente.to talk throogh any concerns',



Thanks.


Swan


From:poli@zohosuoport.com [mailto:poli@zohosupport.comi On Behalf Of POLi Helpdesk
Sent Friday, 29 April 2016 3:49 PM
To:tarlierrer@backpage,corn
Cc: Sarah Lord <sarah.lord@polipayments.com>; cad posting solutions <carl@postsol,com>; stefanie parks




                                                                                                CA DOJ AGO 0000866210
                                                                                                      DOJ-BP-0004601520
                  Case 2:18-cr-00422-SMB Document 907-7 Filed 04/17/20 Page 4 of 7
<stefaniebOwebsitetechnologies,com
Subject: Re:[ft#65715#4) Re: Changing bank accounts


Hi Carl,


My apologies for the misunderstanding here.


Stefanie, Please send evidence of your updated bank statement:to accountsepollpayments.com.


  woLild need to show the company:1.4m againstthebank actdiant'cletailS,




Regards,
Paul
POLi HelpDesk




   Qn:Fri,29 Apr: 2016 14:49:15 +1000 carlferre         l*barkpage.rom      wrote ----


Sarah,
We spoke to support. They do not understand that we are using your aggregation service, We gave you our bank
account in Amsterdam.
We want to change it to another bank account that is alco over seas. Does support handle. bank account changes for
clients using your <"Aggregation' service?


Here's what the help desk said and it is not helpful since we can only provide overseas accounts.


-carl

From POi.i0e)Pdesk<b1thltitl*P.P.ciiitl§Artehil2S8Yl>
Date: April 27 2016 at 6:20:12 PM CDT
To:‹s.tefariiepels websitetechnologies.corn>
Cct'cari ferrer" 4.1;3£1,ferrer@batkiiiige.COM>
Subject: Re;Pti#65.554##1 Fwd: Changing bank accounts
Reply-To,. belPdeSig@pc.tlioyrrlent;corn
Thanks for your emailStefanie,



You would need to replace the local ING account with another local bank account,




                                                                                                    CA DOJ AGO 0000866211
                                                                                                          DOJ-BP-0004601521
                   Case 2:18-cr-00422-SMB Document 907-7 Filed 04/17/20 Page 5 of 7


it is not possible to enter an overseas account into the console to receive funds into.




Regards,

Paul @
POLi Ileippesk




On mom Apr.25., 2016 ot4.:51 PM,Sarah lord <Sarah.lbrd6pofiiiavrhentsxOni> wrote:
Irif. Cad,


PpeaktooUr help                       ha,le ced them




Sarah


From:Carl Pcbging Solutions Irrailttrcarigibostsolcornl
Sent: Tuesday, 26 April 20165:33 AM
:ifn.Sarah Lord <sarah.lord@polipayrnents.corn>
Cc: Stefanie Parks <stefaniepq,Pwebsitetechhologies.corn>; Carl Ferrer <Carl,Ferrerfvbackpage.corn>
Subject: Changing bank accounts


Sarah,
We are just getting started with you and it is working great. I plan to open it up to more users. I just
like to go slow when introducing new payment channels.
Stefanie, my controller, needs to change bank accounts on the Poll account, Sorry about the hassle, I
copied Stafnie on thie email. I hope you can change the bank account fairly quickly since I am dosing
it soon.
DO you have a form to change bank accounts?

-cart



On Thu,400 28, 2016 at 430 PIVI: Sarah Lord <sarah.lorclApplipayments.com> wrote:




                                                                                                CA DOJ AGO 0000866212
                                                                                                      DOJ-BP-0004601522
                   Case 2:18-cr-00422-SMB Document 907-7 Filed 04/17/20 Page 6 of 7
Thanks Carl!


As an overseas merchant you are able to sign up for a POLi account enabling you to offer POLi to your
Australian customers. If you do not have a local bank account you would need to sign up for our
'Aggregation' service.


Under the Aggregation service we operate a local bank account on your behalf. All payments are sent to
this account which we reconcile on a daily basis. We will remit the funds to an overseas bank account of
your choosing on a weekly or monthly basis.

In addition to our standard transaction fees, we charge $100 per month for a monthly funds settlement or
$250 per month for a weekly funds settlement. We can remit funds to any international bank and in any
currency, as long as the bank account name is the same as the registered merchant name. This covers
our bank fees and reconciliation expenses.

If you wish to. sign up.please:complete and return the attached form so that I can .send through a draft
contractfor reelei/V.


Integration documentation is available from tittP.11wWw.prd i pal V rneriMSP11.01entgaer.



yisitskrau,„,i-cM for more detail about POLL


Let me know if there are any questions_


Kind Regards,


Sarah



From: Carl Ferrer <cal rbac.pau om -
Sent: Thursday,28 January 2016 8:14 PM
TO: Sarah Lord
•Ce;Carl AdIeolli3v
%%Nem Re POU Payments. - follow up

Sarah,
My Dutch company oirns,Cracker.c.cim.au(Wo bought it fronifairfox):: Wo.airrObtly416.5
using May and k.
ALiSta                          eds cracker,com— trackerco t:ad
tracter..tdrmati
                         is antrItktor.;.0„eig:•torip.01.:A.   ROAC•Oht Oflgtjii   bY.   uibple. Wm%;AN   4.10614 not.174



                                                                                                  CA DOJ AGO 0000866213
                                                                                                        DOJ-BP-0004601523
                Case 2:18-cr-00422-SMB Document 907-7 Filed 04/17/20 Page 7 of 7
treatad as the :Aiblisher or speaker of




Your solution seems to be an equivalent to ACH in the US(which I already do). I do not have an Aussie bank
account. And prefer to not have one. Can you contract with a Dutch company with EU banks?


If so, I probably would try your solution for both AUS and NZD. Send the application again.


Carl


Please change; My &nail address to Cari@adtethbvcorti
+1 602-206-5506




On Thu,Jan 28,2016 at 145 AM,Sarah Lord ,<sarah.lard@polipayrnents.com> wrote:1
Dear Carl,

I hope this email finds you well.

lustfOliPwing up on on email that was:sent to you last year regarding.offering.P0u payments to your
clients.

Is this something that you would still be interested in?

Looking forward to hearing from you.

Many thanks




                                                                                          CA DOJ AGO 0000866214
                                                                                                DOJ-BP-0004601524
